DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 5/9/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23, 25, 27-31, 33-37, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0091832 A1) in view of Brunson (US 6086364) in view of Brader (US 3593421).
Regarding the above claims, Kim et al discloses a method of moving teeth (see abstract and citations below), the method comprising: obtaining scans of teeth of a patient ([0042]); creating a virtual representation of the teeth of the patient based on the scans ([0040]-[0041]); digitally placing digital orthodontic brackets on lingual surfaces of the teeth of the virtual representation (see [0044], [0046]-[0047]); forming an indirect bonding (IDB) tray based on the placement of the digital orthodontic brackets on the lingual surfaces of the teeth of the virtual representation ([0057], [0062], [0064]); moving teeth of the virtual representation to an alignment ([0047]); designing a custom-shaped archform having a default configuration corresponding to the alignment of the teeth in the virtual representation and the placement of the digital orthodontic brackets on the lingual surfaces of the teeth of the virtual representation (see [046]-[0047]); and placing orthodontic brackets on the lingual surfaces of teeth of the patient with the IDB tray such that the placement of the orthodontic brackets corresponds to the digital placement of the digital orthodontic brackets on the lingual surfaces of the teeth of the virtual representation ([0064]).  Kim et al additionally discloses wherein the digital images are obtained using a digital intraoral scanner ([0042]; per claim 23); placing the brackets in the IDB tray ([0064] and [0069]; per claim 25); and wherein the custom shaped archform is configured to follow a dental arch segment of the teeth (at least to some degree in order to fit in the mouth, see citations above; per claim 31).  Kim does not explicitly teach wherein the custom shaped archform is fabricated, deflecting the archform from the default configuration to couple to the brackets such that the custom shaped archform does not slide with respect to the brackets so that the archform applies forces to the teeth of the patient, moving the teeth toward positions corresponding to the alignment of the teeth of the virtual representation, or the wire having bracket connectors and interproximal loops as required.  
Brunson, however, teaches forming and deflecting an orthodontic archform (76) having multiple interproximal loops (e.g. omega loops mesial of connectors 64a/b) and multiple bracket connectors (64a/b) to couple the bracket connectors to the orthodontic brackets (see Figs. 10-11) such that the archform does not slide with respect to the bracket such that the archform applies forces to the teeth of the patient, moving teeth towards a desired position (implicitly, by definition of orthodontic treatment; see col 7, lines 12-32).  Brunson additionally discloses wherein the multiple interproximal loops (e.g. omega loops mesial of protrusions 64b and 64 in Fig. 5a) correspond to interdental spaces between adjacent teeth (corresponding at least to some degree due being near or over the space) and disposed between adjacent bracket connectors, wherein the loops are configured to be disposed on a gingival side of a longitudinal axis of the archform and not an occlusal side (see Fig. 5a, dependent on jaw used on and orientation of brackets placed on teeth; configured of being arranged as such), wherein the loops are configured to be open in an occlusal direction to facilitate flossing (configured to be arranged and used as such, see explanation above), wherein the interproximal loops are configured to move teeth away or toward each other as required (e.g. dependent on the particular arrangement of the patient’s teeth and the resultant custom wire, see citations above; configured to be used as such), and wherein each loop comprises a first portion and a second portion, the first portion extending gingivally and not occlusally from the longitudinal axis of the wire/from one bracket connector to the second portion (e.g. one leg of loop), the second portion extending occlusally and not gingivally from the first portion to the longitudinal axis of the wire (e.g. the second leg of loop extending back to wire axis), such that each interproximal loop is open in an occlusal direction (see Fig. 5a).  Still further, Brunson discloses deflecting a deflectable portion (148) of each of the brackets in a first direction to place corresponding bracket connectors (64a/b) of the archform within the brackets and moving the deflectable portion in a second direction, opposite the first direction, after placement of the connectors within the brackets, locking the connectors in the brackets (see col 7, lines 12-32 and Figs. 10-11; per claim 27); wherein the deflectable portion is a spring (see citations above; per claim 28); wherein the corresponding connectors are male loops (see Fig. 5a for example; per claim 29); disposing the male loops around the deflectable portions (e.g. loops are located on all sides of the deflectable portion when placed; above, below and on both sides; per claim 30); inserting connectors (64a/b) into the brackets from the occlusal direction (see Figs; dependent on jaw brackets are placed on and orientation placed; capable of being used as such; per claim 37).  
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim to include Brunson’s forming and deflecting of an orthodontic archform that does not slide with respect to the bracket, male loops/connectors and corresponding brackets with deflectable portions, and interproximal loops, as such modification would allow the orthodontic forces to be efficiently applied to the teeth, reduce the risk of inadvertent separation of the wire from the bracket, as the wire is locked in placed, and would allow for additional positioning forces to be applied to the teeth, improving efficiency of treatment and control of movement of the teeth. It is noted that should the method of Kim be modified with the teachings of Brunson, as combined above, the resultant custom designed wire of Kim/Brunson, designed by Kim’s method would be formed and deflected such that the custom archform is deflected from the default (unbiased) configuration to couple to the brackets such that the custom shaped archform does not slide with respect to the brackets so that the custom shaped archform applies forces to the teeth of the patient (Kim), moving the teeth toward positions corresponding to alignment of the teeth of the virtual representation as required.  It is noted that once modified, as explained above, the custom designed archform according to the model must be formed in order to implement the treatment, and by definition, orthodontic forces and tooth movement are applied and caused by deflection of an archwire.  
Kim/Brunson, as combined above, does not teach wherein the multiple interproximal loops correspond to an interdental space, with the first portion extending from the one bracket connector to the second portion, which extends to the second bracket connector, and wherein the bracket connectors correspond to each and every tooth of a dental arch segment as required.  
Brader, however, teaches an orthodontic appliance comprising orthodontic brackets (54), and an archwire having multiple bracket connectors (50) and interproximal loops (48), wherein the brackets and multiple bracket connectors correspond to every tooth of the dental segment treated (see Figs. 3-4, and col 1, lines 41-69 and col 4, lines 23-59), and the interproximal loops corresponding to an interdental space between adjacent teeth (see Figs); wherein the interproximal loops comprise a first portion (e.g. mesial half of loop) extending from one bracket connector of the adjacent connectors to a second portion (e.g. distal half of loop), and the second portion extending occlusally and not gingivally from the first portion to the other bracket connector (e.g. interproximal loops located between each bracket connector; see Figs. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson to include Brader’s multiple brackets and bracket connectors for all teeth being treated, and multiple interproximal loops corresponding to interdental spaces and between adjacent brackets, as such modification would aid in applying forces in three dimensions across the entire arch and all teeth being treated (see Brader, abstract; as opposed to a single location), thereby improving treatment speed and efficiency, and would merely involve a duplication of known parts of the device (e.g. brackets, bracket connectors and interproximal loops), which has been held to be within the skill of the ordinary artisan (see MPEP 2144).  It is noted that should the method of Kim/Brunson be modified with the teachings of Brader, as combined above, the resultant device would comprise multiples of Brunson’s brackets, bracket connectors and interproximal loops, corresponding to each tooth being treated and interdental spaces therebetween, with the interproximal loops having the claimed shape with first and second portions as explained above in regards to Brunson, and extending from the a first bracket connector to an adjacent bracket connector, meeting the limitations of the claims.  
Regarding claims 39-40, Kim/Brunson/Brader, as combined above, teaches wherein the custom-shaped archform is configured to alter the facio-lingual or mesio-distal inclination of the teeth, as Kim discloses that the teeth are modeled and aligned in three dimensions, encompassing both directions above (see citations above, Kim).  
Regarding claim 41, Kim/Brunson/Brader, as combined above teaches wherein a plurality of custom shaped archforms configured to follow a dental arch segment of the teeth (implicitly in order to fit in the mouth) are designed and formed with the default configuration (see Taub US 6739869, imported by reference in Kim at [0047] as disclosing exemplary virtual orthodontic treatment, Taub disclosing that multiple wires can be designed and formed in order to treat and correct the upper and lower jaw; see Taub claim 1).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Brunson in view of Brader, as combined above, further in view of Machata et al (US 2014/0255864 A1).
Regarding claim 24, Kim/Brunson/Brader, as combined above, does not teach segmenting each tooth of the virtual model to facilitate individual arrangement as required.  
Machata, however, teaches segmenting teeth of a virtual model (see [0019]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson/Brader, as combined above, to include Machata’s step of segmenting the model, as such modification would allow for individual tooth adjusting, improving control and planning of the orthodontic movement.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Brunson in view of Brader, further in view of Primus et al (US 2009/0220920 A1).
Regarding claim 26, Kim/Brunson/Brader, as combined above, does not teach shipping the tray with the placed brackets as required.  
Primus et al, however teaches shipping and storing an orthodontic bonding tray with brackets in place therein (see [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson/Brader, as combined above, to include Primus’ teaching of shipping the tray with brackets placed therein, as such modification would improve treatment efficiency for the practitioner and reduce the risk of incorrect bracket placement on a particular tooth.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Brunson in view of Brader, as combined above, further in view of Beaudoin (US 2012/0315595 A1).
Regarding claim 38, Kim/Brunson/Brader, as combined above, does not teach wherein the wire is formed from shape memory material as required. 
Beaudoin, however, teaches an orthodontic wire which is formed of shape memory material (see [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson/Brader, as combined above, to include Beaudoin’s use of shape memory material for the wire, as such modification would improve treatment efficiency, provide improved control over particular curves and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of the ordinary artisan.  
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 Form.  US 1638006 teaches an orthodontic wire with similar interproximal loops.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772